UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
KATHLEEN BREEN, et al.,             )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                    Civil Action No. 05-0654 (PLF)
                                    )
ELAINE L. CHAO, Secretary of        )
Transportation, Department of       )
Transportation, et al.,             )
                                    )
      Defendants.                   )
____________________________________)


                                                 ORDER

                   For the reasons set forth in the Opinion issued this same day, it is hereby

                   ORDERED that the plaintiffs’ motion [Dkt. No. 400] to reinstate all individuals

who have expressed their intention to participate as plaintiffs in this case is GRANTED IN

PART and DENIED IN PART; it is

                   FURTHER ORDERED that the plaintiffs’ motion is DENIED as to Kendra K.

Chapman. Kendra K. Chapman, listed in Exhibit A of Dkt. No. 403, is denied reinstatement in

this case; it is

                   FURTHER ORDERED that the plaintiffs’ motion is GRANTED as to the 211

other individuals listed in Exhibit A of Dkt. No. 403. For the reasons explained in the

accompanying Opinion, those 211 individuals are either reinstated or permitted to join as

plaintiffs in this case; it is
               FURTHER ORDERED that the prior motions filed by plaintiffs [Dkt. Nos. 383,

385] have been incorporated into plaintiffs’ instant motion [Dkt. No. 400], and therefore, by this

Order, are GRANTED; it is

               FURTHER ORDERED that the plaintiffs’ motion is DENIED as to the three

individuals who were voluntarily dismissed from this case, listed in Exhibit B of Dkt. No. 400;

and it is

               FURTHER ORDERED that any additional prospective plaintiffs – whether they

seek reconsideration of the Court’s prior denial of their joinder or were previously dismissed

from the case – that move to be reinstated in this case following the issuance of this Order and

the accompanying Opinion must show good cause as to why they did not meet the Court’s prior

deadlines.

               SO ORDERED.



                                                             _______________________
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge

DATE: March 21, 2019




                                                 2